Case: 20-50786      Document: 00515755324           Page: 1     Date Filed: 02/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 24, 2021
                                   No. 20-50786
                                 Summary Calendar                          Lyle W. Cayce
                                                                                Clerk


   United States of America,

                                                                Plaintiff—Appellee,

                                        versus

   Carlos Amador Saragoza-Botello,

                                                            Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 4:20-CR-188-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Carlos Amador Saragoza-Botello appeals his sentence of 46 months in
   prison and three years of supervised release, which the district court imposed
   following his guilty plea conviction for illegal reentry, in violation of 8 U.S.C.
   § 1326. Saragoza-Botello contends that the recidivism enhancement under


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50786      Document: 00515755324          Page: 2    Date Filed: 02/24/2021




                                    No. 20-50786


   § 1326(b) is unconstitutional because it allows a sentence above the otherwise
   applicable statutory maximum of two years of imprisonment and one year of
   supervised release, see § 1326(a); 18 U.S.C.§§ 3559(a)(5), 3583(b)(3), based
   on facts that are neither alleged in the indictment nor found by a jury beyond
   a reasonable doubt. He concedes that the issue is foreclosed by Almendarez-
   Torres v. United States, 523 U.S. 224 (1998), but he seeks to preserve the issue
   for further review. The Government moves, unopposed, for summary
   affirmance, asserting that Saragoza-Botello’s argument is foreclosed.
          The parties are correct that Saragoza-Botello’s assertion is foreclosed
   by Almendarez-Torres. See United States v. Wallace, 759 F.3d 486, 497 (5th
   Cir. 2014); United States v. Pineda-Arrellano, 492 F.3d 624, 625-26 (5th
   Cir. 2007). Accordingly, the motion for summary affirmance is
   GRANTED, see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969), the Government’s alternative motion for an extension of time to
   file a brief is DENIED, and the judgment of the district court is
   AFFIRMED.




                                          2